          Case 1:19-bk-10795-VK                  Doc 54 Filed 01/22/20 Entered 01/22/20 16:03:43                                     Desc
                                                  Main Document    Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                          FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Law Offices Of Hagen & Hagen
 Jeffrey J Hagen – SBN 143754                                                                          FILED & ENTERED
 (818) 501-6161
 4559 San Blas Avenue
 Woodland Hills, California 91364                                                                              JAN 22 2020
 Fax: (818) 907-6722
 jeff@hagenhagenlaw.com
                                                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                                                         Central District of California
                                                                                                         BY Bever      DEPUTY CLERK




                                                                                              CHANGES MADE BY COURT
     Debtor appearing without attorney
     Attorney for: Debtor
     Chapter 13 trustee

                                      UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION
 In re:
                                                                           CASE NO.: 1:19-bk-10795-VK
 Jeffrey Charles Yellin,                                                   CHAPTER: 13

                                                                           ORDER ON:
                                                                               DEBTOR’S MOTION TO MODIFY PLAN OR
                                                                               SUSPEND PLAN PAYMENTS
                                                                               DEBTOR’S MOTION FOR AUTHORITY TO
                                                                               REFINANCE REAL PROPERTY
                                                                               DEBTOR’S MOTION FOR AUTHORITY TO
                                                                               SELL REAL PROPERTY
                                                                               DEBTOR’S MOTION FOR AUTHORITY TO
                                                                               ENTER INTO LOAN MODIFICATION
                                                                               OTHER:


                                                                                No hearing held
                                                                                Hearing held
                                                                           DATE:
                                                                           TIME:
                                                                           COURTROOM:
                                                                           PLACE:


                                                            Debtor(s).

Based on Debtor’s motion filed on (date) 12/26/2019 as docket entry number 50 and the recommendation of the chapter
13 trustee, it is ordered that Debtor’s motion is:

      Granted                    Denied


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 1                              F 3015-1.14.ORDER.CH13.GENRL
        Case 1:19-bk-10795-VK                   Doc 54 Filed 01/22/20 Entered 01/22/20 16:03:43                                     Desc
                                                 Main Document    Page 2 of 2

      Granted on the terms set forth in the chapter 13 trustee’s comments on or objection to Debtor’s motion

      Granted on the following conditions:

Debtor Yellin’s plan is modified FROM:

$1,390.00 per month for months 01 through 02
$1,408.00 per month for months 03 through 03
$1,460.00 per month for months 04 through 60

totaling $87,408.00, 38% to Class 5 creditors

TO:

$1,390.00 per month for months 01 through 02
$1,408.00 per month for months 03 through 03
$1,460.00 per month for months 04 through 08
$ 500.00 per month for months 09 through 60

totaling $37,488.00, 38% to Class 5 creditors

      Set for hearing on (date)                       at (time)               .


                                                                       ###




                Date: January 22, 2020




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                        Page 2                              F 3015-1.14.ORDER.CH13.GENRL
